DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 2016/0193808 A1).
For Applicant’s convenience, an annotated version of Nishimura Fig. 13c is provided below.

    PNG
    media_image1.png
    360
    685
    media_image1.png
    Greyscale


Regarding claim 3, Nishimura discloses the tapered nanostructures have a period of about 250 nm to about 400 nm (para [0055]: under 350 nm).  
Regarding claim 4, Nishimura discloses the tapered nanostructures have a height of about 300 nm to about 400 nm (para [0055]: size not more than the wavelength range of the visible light).  
Regarding claim 7, Nishimura discloses the bonding material is a polymer (paras [0100]-[0103] & [0114]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. in view of Kajiya et al. (US 2013/0284497 A1).
Nishimura and Kajiya disclose transparent nanostructures. Therefore, they are analogous art.
Regarding claim 2, Nishimura neither teaches nor suggests the substrate comprises fused silica patterned with an antireflection structure.  
However, Kajiya discloses a multilayer nanostructure in which the substrate comprises fused silica patterned with an antireflection structure (paras [0104]-[0105]: substrate may be formed from quartz glass; para [0092]: substrate & structures may be formed integrally). Among the benefits of this configuration includes achieving high transparency and thermal stability.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer nanostructure of Nishimura such that the 
Regarding claim 6, Nishimura and Kajiya disclose the tapered nanostructures have a conical profile (Kajiya para [0115]).
Regarding claim 8, Nishimura and Kajiya disclose the substrate is a silica substrate or a sapphire substrate (Kajiya paras [0104]-[0105]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al.
Regarding claim 5, Nishimura neither teaches nor suggests the plurality of layers each have a thickness of about 600 to about 650 nm (para [0052]: each base has a thickness of not less than 50 microns; para [0055]: size less than the wavelength range of visible light).  
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of adjusting the thickness of each layer accordingly includes reducing the size of the multilayer nanostructure while maintaining its reflection-reducing properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer nanostructure of Nishimura accordingly, in order to reduce the size of the structure while maintaining its reflection-reducing properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872